DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to Double Patenting rejection have been fully considered and are persuasive.  The rejection has been withdrawn. 

Applicant’s arguments, see pages 8 and 9 of the Remarks, filed December 17, 2021, with respect to the rejection(s) of claim(s) 21-25, 27-31, 33, 35, 36, 39, and 40 under 35 U.S.C. §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a newly found prior art reference, Zhang et al. (US 2019/0215128).

Claims 21-40 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 27-31, 33, 35, 36, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2020/0295878) in view of Zhang et al. (US 2019/0215128, cited in 08/11/2020 IDS).
Regarding claims 21, 28, and 35, Choi discloses or suggests an apparatus, a user equipment (UE), and a method for operating the UE, the apparatus, the UE, and the method comprising:
a radio (see at least paragraphs 316-319, communication module); and
a processor operably connected to the radio (see at least paragraph 315, processor) and configured to cause the UE to:
decode a physical downlink control channel (PDCCH) in a current PDCCH scheduling instance that schedules a physical downlink shared channel (PDSCH) in a scheduled slot of a plurality of slots, the PDSCH further scheduled on a scheduled current component carrier (CC) of a plurality of CCs (see the abstract and paragraphs 169 and 198-199, monitoring a PDCCH in a specific component carrier and receives a PDSCH based on the information of the PDCCH, 
	a total downlink assignment index (DAI) for hybrid automatic repeat request acknowledgement (HARQ-ACK) feedback (see at least Figs. 20-22 and paragraphs 199-225, total-DAI represents the total number of PDSCHs scheduled for the entire component carriers and is updated between a first PDCCH scheduling instance and a second PDCCH scheduling instance); and
	a counter DAI (see at least Figs. 20-22 and paragraphs 199-225, counter-DAI represents the accumulated number of PDSCHs scheduled from the first component carrier up to the current component carrier); and
encode the HARQ-ACK feedback based on the total DAI and the counter DAI (see at least paragraphs 199-225, generating HARQ-ACK bits based on the T-DAI and the C-DAI).
Choi does not explicitly disclose the total DAI is updated between a first PDCCH scheduling instance and a second PDCCH scheduling instance and the total DAI indicates a number of PDCCH scheduling instances up to the current PDCCH scheduling instance in which PDSCH transmission(s) associated with PDCCH or PDCCH indicating that a downlink (DL) semi-persistent scheduling (SPS) release associated with PDCCH is present and the counter DAI based on accumulative number of PDCCH scheduling instances up to the current PDCCH scheduling instance in which PDSCH transmission(s) associated with PDCCH or PDCCH indicating that a DL SPS release is present.
Zhang, from the same or similar fields of endeavor, discloses or suggests the total DAI is updated between a first PDCCH scheduling instance and a second PDCCH scheduling instance 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the technique as taught by Zhang in to the invention of Choi in order to provide robustness to misdetections of PDCCHs.

Regarding claim 22, Choi discloses or suggests the processor is further configured to cause the UE to attempt to decode the PDSCH received within the scheduled slot on the scheduled CC (see the abstract and paragraphs 169 and 199-225, processing a PDCCH to obtain control information regarding a PDSCH, where the PDSCH is scheduled in at least a slot on a component carrier);
regarding claims 23, 29, and 40, the plurality of CCs comprises different sub-carrier spacings (see at least paragraphs 75 and 94, 15 kHZ, 30 kHZ, 60 kHz, etc.);
regarding claims 24 and 30, total DAI is based on a CC for which a corresponding sub-carrier spacing is equal to a maximum of the sub-carrier spacings (see at least Figs. 20-22 and paragraphs 199-225, T-DAI is based on a largest subcarrier spacing among configured CCs);
regarding claims 25, 31, and 36, the PDSCH is configurable to include one or more codewords that include one or more codeblock groups (CBGs) and the HARQ-ACK feedback is based on decoding of the CBGs (see at least paragraphs 14-15 and 190-196, CBG-based HARQ-ACK feedback);
regarding claims 27 and 33, to encode the HARQ-ACK feedback, the processor is further configured to cause the UE to use separate HARQ-ACK sub-codebooks for CBG-based HARQ feedback for the CBGs and transport block (TB)-based HARQ-ACK feedback for one or more TBs (see at least paragraphs 14-15 and 190-196, CBG-based HARQ-ACK feedback and TB-based HARQ-ACK feedback); and
regarding claim 39, the HARQ-ACK feedback includes a bit field indexed in order of increasing CC index, where a size of the bit field is based on a number of PDSCHs (see at least Fig. 22 and paragraphs 222-225, HARQ-ACK bit sequence is indexed in order of increasing CC index, where the size of the HARQ-ACK bit sequence is based on a number of PDSCHs).




Allowable Subject Matter
Claims 26, 32, 34, 37, and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pawaris Sinkantarakorn whose telephone number is (571)270-1424. The examiner can normally be reached Monday-Friday 10:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        01/21/2022